DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group I, claims 1-7, in the reply filed on December 07, 2021 is acknowledged.  The traversal is on the ground that there is no undue search burden.  This is not found persuasive because unelected invention 
Group II, claims 8-16, is for a method for producing a sensor system involving electro-deposition, classified in at least C25D 5/00, not required for invention Group I, 
claims 1-7, which has no manufacturing steps.  Invention Group III, claims 17-20, is for a method of determining presence of a particular gas, it uses a sensor system that is significantly different in structure from the sensor system of invention Group I as 
Group III does not require a first electrode, an adhesive layer, and a conducting layer as required by invention of Group I.  Moreover, a pH sensor rather than a gas sensor can be used to reject the invention of Group I, as discussed below.  Thus, to include 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the conductive layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that in claim 2 there is “a conducting layer”.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., “Iridium oxide based coaxial pH ultramicroelectrode,” Electrochemistry Communications 40 (2014) 35-37 (hereafter “Huang”).

Addressing claim 1, Huang discloses a sensor system (see the Abstract and Figure 1(A)), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an adhesive layer arranged between the first electrode and the exterior of the vessel;
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image1.png
    583
    583
    media_image1.png
    Greyscale








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Choi et al., “Fabrication of a needle-type pH sensor by selective electrodeposition, J. Micro/Nanolith. MEMS MOEMS Apr-Jun 2011/vol. 10(2) (hereafter “Choi”), Eick et al., “Iridium oxide microelectrode arrays for in vitro stimulation of individual rat neurons from dissociated cultures,” Frontiers in Neuroengineering November 2009| volume 2| article 16| pp. 1-12 (hereafter “Eick”), Saito et al. 
US 4,719,348 (hereafter “Saito”), and Abbott et al. US 6,288,392 B1 (hereafter “Abbott”). A copy of each of Choi and Eick was included in the Requirement for Restriction.   

Addressing claim 2, Huang discloses a sensor system (see the Abstract and Figure 1(A)), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
Huang further discloses a conducting layer arranged underneath the first electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image2.png
    583
    581
    media_image2.png
    Greyscale

Huang, though, does not disclose “an adhesive layer arranged between the first electrode and the exterior of the vessel…” and so does not also disclose that the conducting layer is arranged between the adhesive layer and the first electrode.
Choi discloses a microelectrode sensor comprising an adhesive layer, in particular of titanium, between a conducting layer of Au, which has been overlaid with IrOx, and a glass substrate.  See, for example Choi noting especially the following,

    PNG
    media_image3.png
    173
    685
    media_image3.png
    Greyscale

(title) and

    PNG
    media_image4.png
    600
    706
    media_image4.png
    Greyscale

	(see page 020501-1).  



    PNG
    media_image5.png
    600
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    508
    media_image6.png
    Greyscale

	(see Eick page 3).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the sensor system of Huang an adhesive layer arranged between the first electrode and the exterior of the vessel, and further have the conducting layer be arranged between the adhesive layer and the first electrode, similarly as described by Choi and Eick because Saito states, 


    PNG
    media_image7.png
    95
    441
    media_image7.png
    Greyscale

(see Saito col. 4:21-25) and Abbott states

    PNG
    media_image8.png
    170
    427
    media_image8.png
    Greyscale

(see Abbott col. 27:36-38).  So providing such an adhesive layer, which is made of titanium between a conducting layer, which is made of gold, and vessel, which may be made of glass, will enhance the attachment to the vessel of the conducting layer and in turn the attachment of the electrode to the vessel.  
 
	

Addressing claim 4, Huang discloses a sensor system (see the Abstract and Figure 1(A)), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
Huang further discloses a conducting layer arranged underneath the first electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image2.png
    583
    581
    media_image2.png
    Greyscale

Huang, though, does not disclose “an adhesive layer arranged between the first electrode and the exterior of the vessel…” 
Choi discloses a microelectrode sensor comprising an adhesive layer, in particular of titanium, between a conducting layer of Au, which has been overlaid with IrOx, and a glass substrate.  See, for example Choi noting especially the following,

    PNG
    media_image3.png
    173
    685
    media_image3.png
    Greyscale

(title) and

    PNG
    media_image4.png
    600
    706
    media_image4.png
    Greyscale

	(see page 020501-1).  



    PNG
    media_image5.png
    600
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    508
    media_image6.png
    Greyscale

	(see Eick page 3).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the sensor system of Huang an adhesive layer arranged between the first electrode and the exterior of the vessel, and further have the conducting layer be arranged between the adhesive layer and the first electrode, similarly as described by Choi and Eick because Saito states, 


    PNG
    media_image7.png
    95
    441
    media_image7.png
    Greyscale

(see Saito col. 4:21-25) and Abbott states

    PNG
    media_image8.png
    170
    427
    media_image8.png
    Greyscale

(see Abbott col. 27:36-38).  So providing such an adhesive layer, which is made of titanium between a conducting layer, which is made of gold, and vessel, which may be made of glass, will enhance the attachment to the vessel of the conducting layer and in turn the attachment of the electrode to the vessel.  



Addressing claim 5, as a first matter the Examiner will note that he assumes that Applicant meant for this claim to depend from claim 2 instead of claim 1 as there is no antecedent basis for “the conductive layer” in claim 1, but  there appears to be antecedent basis in claim 2 with “a conducting layer”.  For the additional limitation of this claim see annotated Huang Figure 1(a) below.

    PNG
    media_image2.png
    583
    581
    media_image2.png
    Greyscale







Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Goldberg et al. US 5,341,803 B2 (hereafter “Goldberg”).


a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an adhesive layer arranged between the first electrode and the exterior of the vessel;
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image1.png
    583
    583
    media_image1.png
    Greyscale

Huang further discloses having the sensor system comprise a voltage detector coupled to the first and second electrodes.  This limitation is implied by the following


    PNG
    media_image9.png
    149
    733
    media_image9.png
    Greyscale

(see Huang page 36) and

    PNG
    media_image10.png
    576
    790
    media_image10.png
    Greyscale

Huang, though, does not disclose that “the voltage detector outputs a warning when sensed voltage across the first and second electrodes exceeds predetermined limit.”
Goldberg discloses an apparatus and method for monitoring gastric fluid pH.  The apparatus includes a sensor that “generates a signal indicative of the pH value of indicate various desired alarm conditions, such as low pH, high pH, or a full reservoir.[italicizing by the Examiner]”  See col. 7:49-52.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor system of Huang be configured so that an alarm will indicate whether a measured pH value is considered low as taught by Goldberg because (1) Huang states, 
	 
    PNG
    media_image11.png
    63
    740
    media_image11.png
    Greyscale

(see the last sentence of 4. Conclusions, which is on page 37), that is, the sensor system of Huang could be used for internal pH measurement of a patient, and (2) Goldberg states,

    PNG
    media_image12.png
    525
    429
    media_image12.png
    Greyscale

	(see Goldberg col. 1:31-59).
In other words, having the sensor system of Huang be configured so that an alarm will indicate whether a measured pH value is considered low will make the sensor system useful for medical diagnostic monitoring to avoid, for example, stress related gastric mucosal damage in a patient. Such monitoring entails having the voltage detector output a warning when sensed voltage across the first and second electrodes exceeds predetermined limit because as seen in from Huang Figure 2, which is reproduced above, as the measured pH decreases the sensed voltage increases.  
   


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Parkash et al., “Utilizing Dairy Wastewater for Electricity Generation Using Environment-Friendly Double Chambered Microbial Fuel Cell,” NUST Journal of Engineering Sciences, vol. 8, no. 1, 2015, pp. 44-50 (hereafter “Parkash”) and Sheikh et al., “Isolation and Characterization of Facultative Anaerobic Bacteria for Generation of Bioelectricity Using Microbial Fuel Cell Setup,” Int.J.Curr.Microbiol.App.Sci (2015) Special Issue-2: 268-276 (hereafter “Sheikh”).

Addressing claims 6 and 7, Huang discloses a sensor system (see the Abstract and Figure 1(A)), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an adhesive layer arranged between the first electrode and the exterior of the vessel;
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image1.png
    583
    583
    media_image1.png
    Greyscale

However, although Huang discloses that the electrolyte comprises potassium chloride and agar in water (see annotated Huang Figure 1(a) immediately above), Huang does not disclose that the agar is 1% agar and that the potassium chloride has a molar concentration of 2.33.    
Prakash shows that agar concentration in a chloride salt bridge affects the voltage in an electrochemical cell:

    PNG
    media_image13.png
    293
    686
    media_image13.png
    Greyscale

	(see page 45) and

    PNG
    media_image14.png
    572
    686
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    208
    673
    media_image15.png
    Greyscale

	(see page 48).
Sheikh discloses that the salt concentration in a potassium chloride agar salt bridge will affect the efficiency of ion transfer:

    PNG
    media_image16.png
    372
    656
    media_image16.png
    Greyscale

(see page 271) and

    PNG
    media_image17.png
    583
    1119
    media_image17.png
    Greyscale

	(see page 273).
	Thus, in light of Parkash and Sheikh, barring a contrary showing, such as unexpected results, to have in the agar concentration in electrolyte in the sensor system of Huang be 1% agar and the potassium chloride molar concentration be 2.33 is just a result of optimization of the sensor system through routine experimentation of known result effective variables.  See MPEP 2133.05.II.   








Other Relevant Prior Art

The International Search Report for International application no. PCT/IB2017/057502 cites Huang as an “X” document against claims 1-3, 5-10, and 12-16 of that application and as a “Y” document against claims 4, 11, and 17-20.  
US 3719576 A is cited as an “X” document against claims 17, 19, and 20; and as a “Y” document against claim 18.  An article by Opekar et al. is cited as a “Y” document against claims 17-20.  An article by Lee et al. is cited as a “Y” document against claims 4 and 11.  The corresponding Written Opinion deems claims 1, 2, 5, 8, 9, 12, 13, 15-17, 19, and 20 to lack novelty and claims 1-20 to lack an inventive step.  The “X” and “Y” documents cited in the Search Report are used to reject various claims. 
	Huang has been used above to reject claim 1 of U.S. application 16/491011 under 35 U.S.C. 102(a)(1) and as a base reference to reject claims 2-7 under 35 U.S.C. 103.
	US 3719576 A does not disclose, as required by claim 1 of U.S. application 16/491011,

    PNG
    media_image18.png
    431
    703
    media_image18.png
    Greyscale

The article by Opekar has the same deficiencies as US 3719576 with regard to 
claim 1 of U.S. application 16/491011.
   	The article by Lee et al. does not disclose, as required by claim 1 of U.S. application 16/491011, 

    PNG
    media_image19.png
    441
    756
    media_image19.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795       
January 11, 2022